Title: To George Washington from Major General Philip Schuyler, 14 June 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Saratoga [N.Y.] June 14th 1777

I do myself the Honor to enclose your Excellency a Letter to Congress, under flying Seal—The Variety of Affairs which claim my Attention do not permit me Time to communicate to your Excellency and Congress seperately such Information, as it may be necessary both should know; you will therefore please to excuse the Mode I take.
Our Numbers are so few to the Northward; and we have so little prospect of their encreasing, that should a Disaster befal us at Tyonderoga, we should have very few Troops indeed to oppose them—If the Enemy should make an Attempt to penetrate into the Country, I shall probably be under the Necessity of calling for Assistance from Peek’s Kill—perhaps your Excellency may think proper to lodge an Order with the commanding Officer to comply with my Requisition (if I should make one) ascertaining the Number you may think proper to spare—Be assured that I shall not ask any aid, as long as there is a possibility of doing without.
Your Letter of the 11h May to General Gates was this Day delivered

me by Brigadier General Learned—The Cloathing for Colo: Shepherd’s Regiment, if at Tyonderoga, will be immediately sent down. I am dear Sir with the sincerest Esteem Your Excellency’s most obedient humble Servant

Ph: Schuyler

